 
Exhibit 10.1
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is made and entered into as of this
10 day of September, 2008, by and between Genesis Pharmaceuticals Enterprises,
Inc., a Florida corporation (the “Company”), and Robert Cain (“Consultant”),
with reference to the following facts:
 
WHEREAS, the parties hereto desire to enter into an agreement under which
Consultant will provide services to the Company as an independent contractor.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the parties hereto hereby agree as follows:
 
1. Engagement and Term. The Company hereby engages the services of Consultant
and Consultant hereby accepts such engagement upon the terms and conditions set
forth herein for a term commencing on the date the Consultant tender his
resignation as a member of the Board of Directors of the Company and terminating
on December 31, 2008.
 
2. Duties; Nature of Services. Consultant shall perform such duties pertaining
to the Company’s business as the Company’s Chief Executive Officer may request
from time to time, which duties shall include providing advice and guidance to
the Company in connection with corporate governance; provided, however,
Consultant’s duties shall not exceed twenty (20) hours in the aggregate during
any thirty (30) calendar day period. Consultant may render his services by
telephone, videoconference and/or any other remote methods as Consultant may
reasonably determine. During the term of this Agreement, Consultant may attend
meetings of the Board of Directors as an observer, but will not have the right
to vote on matters presented to the Board.
 
3. Compensation. In consideration of the performance by Consultant of his
obligations under this Agreement (a) the Company shall pay to Consultant $11,667
and (b) the Company shall transfer to Consultant 50,000 freely tradable shares
of common stock of Lotus Pharmaceuticals, Inc. The compensation is payable upon
entering into this agreement.
 
4. Reimbursement of Expenses. Consultant shall be responsible for his own
expenses unless the Board of Directors of the Company requires in writing that
Consultant incur out of pocket expenses, in which event such expenses shall be
reimbursed by Company.
 
5. Confidential Information; Company Property. During the term of this Agreement
and at all times thereafter, Consultant shall keep all Company confidential
information in confidence and shall not disclose any of the same to any other
person or entity, except Consultant’s attorneys and other persons and/or
entities designated in writing and in advance by the Company. Consultant shall
not cause, suffer or permit such confidential information to be used for the
gain or benefit of any party outside of the Company or for Consultant’s personal
gain or benefit outside the scope of Consultant’s engagement by the Company.
Upon the expiration or termination of his engagement, Consultant shall
immediately surrender to the Company all property belonging to the Company.
 
6. Relationship and Authority. The relationship between the Company and
Consultant created by this Agreement is that of client and independent
contractor, and nothing contained herein shall be construed as creating a
relationship of employer and employee or principal and agent between them.
Consultant shall neither act nor make any representation that he is authorized
to act as an employee, agent or officer of the Company.

 
 

--------------------------------------------------------------------------------

 
 
7. Entire Agreement; Severability. This Agreement is intended to embody the
final, complete and exclusive agreement among the parties with respect to the
subject matter hereof and is intended to supersede all prior agreements,
understandings and representations written or oral, with respect thereto. The
provisions of this Agreement are severable, and in the event that any provision
is declared invalid, this Agreement shall be interpreted as if such invalid
provision were not contained herein.
 
8. Waiver; Modification; Assignment. This Agreement may be amended or modified
only in a writing signed by the parties. Consultant may not assign any right or
obligation under this Agreement without the prior written consent of the
Company, which may be granted or withheld in the Company’s sole and absolute
discretion. Neither party may assign any right or obligation under this
Agreement without the prior written consent of the other party.
 
9. Applicable Law and Venue. This Agreement shall constitute a contract under
the laws of the State of New York and shall be governed and construed in
accordance with the laws of said State and without regard to the conflicts of
laws principles thereof. Any action or proceeding brought hereunder shall be
brought in the state and federal courts sitting in the City of New York, Borough
of Manhattan, the parties hereto hereby waiving any claim or defense that such
forum in not convenient or proper. In the event of any proceeding to enforce any
provision of this Agreement, the prevailing party shall recover its reasonable
attorneys’ fees, expenses and costs.
 
10. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement. This Agreement may be
executed and delivered by facsimile and/or PDF signature.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
 
 

 
ROBERT CAIN
       
Signature:
/s/ Robert Cain
       
Address:
469 S. Bundy Drive
   
Los Angeles, CA 90049
         
COMPANY:
 
GENESIS PHARMACEUTICALS ENTERPRISES, INC.
       
By:
/s/ Cao Wubo
 
Name:
Cao Wubo
 
Title:
CEO and Chairman of the Board
       
Address:
Middle Section, Longmao Street, Area A,
   
Laiyang Waixiangxing Industrial Park
   
Laiyang City, Yantai, Shandong Province,
   
People’s Republic of China 710075

 
 
 

--------------------------------------------------------------------------------

 